Exhibit 21 DIVERSIFIED RESTAURANT HOLDINGS, INC. LEGAL STRUCTURE Legal Entity State Organized Purpose of Company Ownership Structure Diversified Restaurant Holdings, Inc. Nevada Parent Company Public Entity: BAGR (NASDAQ) (Parent Company) AMC Group, Inc. Michigan Management Diversified Restaurant Holdings, Inc. Company AMC Real Estate, Inc. Michigan Management Diversified Restaurant Holdings, Inc. Company AMC Wings, Inc. Michigan Owns all BWW Diversified Restaurant Holdings, Inc. d/b/a Buffalo Wild Wings Grill & Bar restaurants AMC Burgers, Inc. Michigan Owns all BDs Diversified Restaurant Holdings, Inc. d/b/a Bagger Dave's Legendary Burger Tavern restaurants
